Contracts. — In tho aboA^-identified cases, plaintiff seeks both a trial de novo and a Wunderlich Act review on claims for damages and money allegedly owing plaintiff under certain Government contracts. On October 4, 1974 the court entered the following order in each of these cases:
“This case comes before the court on plaintiff’s petition, filed September 12,1974, for review of the trial judge’s order of August 29, 1974, plaintiff’s petition filed September 13, 1974, for review by the court of the trial judge’s actions etc., and on plaintiff’s prayer, filed September 23, 1974, for an alternative writ of mandamus for award of damages as petitioned for and for other relief. Upon consideration thereof, without oral argument, the court concludes that Avith respect to those matters in the requests for review and the other pleadings filed by plaintiff which are properly addressed to the Judges of the court, the requests and relief should be denied. The Judges haA^e not passed upon issues or requests not properly before them but which are rather to be presented initially to the trial judge for his consideration.
“it is therefore ordered that, as to those issues and requests properly before the Judges of the court, plaintiff’s said requests for review, and the other relief prayed for in the pleadings filed by plaintiff and referred to above, are denied.”